WENTWORTH, Judge.
Employer/carrier seek review of a workers’ compensation order by which claimant was awarded permanent total disability benefits. We find that the deputy properly excused claimant from the requirement of a work search, and we therefore affirm the order appealed.
While claimant is neither continuously bedridden nor otherwise totally physically incapacitated, the record contains clear medical evidence of claimant’s patent inability to uninterruptedly maintain any gainful employment. In such circumstances an effort to find employment would be a futile and useless gesture, and the deputy properly excused claimant from the requirement of a work search as a predicate for disability benefits. See Sizemore v. Canaveral Port Authority, 332 So.2d 23 (Fla.1976); Chicken TV Things v. Murray, 329 So.2d 302 (Fla.1976); see generally Red Oak Farms Inc. v. Scott, 408 So.2d 841 (Fla. 1st DCA 1982).
The order appealed is affirmed.
MILLS, J., and McCORD, Jr. (Ret.), Associate Judge, concur.